250 F.2d 576
William DOUGLAS, Appellant,v.UNITED STATES of America, Appellee.
No. 7322.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1957.Decided Dec. 28, 1957.

Philip Segal, New York City (Samuel Segal, New York City, on brief), for appellant.
John H. Somerville, Asst. U.S. Atty., Baltimore, Md.  (Walter E. Black, Jr., U.S. Atty., Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge, SOBELOFF, Circuit Judge, and WARLICK, District Judge.
PER CURIAM.


1
This is an appeal from a judgment and sentence upon conviction of conspiracy to violate the statutes relating to possession of and dealing in narcotics, 26 U.S.C. 4704(a) and 4705(a), and violation of those sections.  The case was heard by the District Judge without a jury and the evidence was amply sufficient to sustain the conviction.  The only question of any substance presented by the appeal is whether the trial judge properly received in evidence testimony as to a conversation between the accused and an informer, which was heard by a police officer listening in on an extension telephone with the knowledge of the informer.  Under the recent decision of the Supreme Court in Rathbun v. United States, 78 S.Ct. 161, it is clear that the evidence was properly admitted.  Other questions raised in the brief of appellant are so manifestly lacking in merit as not to warrant discussion.


2
Affirmed.